Citation Nr: 1760860	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for spinal stenosis, lumbar spine (back disability).

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for peripheral neuropathy, left lower extremity.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for peripheral neuropathy, right lower extremity.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for peripheral neuropathy, left upper extremity.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for peripheral neuropathy, right upper extremity.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Board reopened a previously denied claim of service connection for a back disability and remanded the claim for further development.

Additional evidence has been received since the November 2016 supplemental statement of the case (SSOC), including VA treatment records.  However, the records are not pertinent to the current service connection claim.  Thus, a remand for another SSOC is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The decision below addresses the back disability claim.  The remaining issues are addressed in the remand section following the decision.



FINDING OF FACT

The Veteran undebatably had a pre-existing back disability when he entered military service, and it is undebatable that the disability did not increase beyond natural progression during active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service, or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran contends that he did not have a pre-existing back disorder prior to service and that he was injured during service, which was the onset of his current back disorder.

Initially, the Board finds the Veteran has a current back disability.  In the most recent September 2016 VA examination, the examiner diagnosed him with lumbar spondylolysis and spondylolisthesis, ongoing stable conditions.  He also diagnosed the Veteran with lumbar spondylosis with spinal canal stenosis and bilateral lower extremity radiculopathy.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met.

With regard to the in-service incurrence and nexus elements of the claim, the critical question is whether the Veteran had a pre-existing back disability, and if so, whether such disorder was clearly and unmistakably not aggravated by service.  As discussed below, the Board finds, based on the most probative evidence, including expert medical opinion evidence, that the Veteran undebtably had a pre-existing back disability, and that such was undebatably not aggravated by service.

The Veteran's service treatment records (STRs) show a January 1964 VA examination prior to enlistment in service, which found the Veteran had no back condition.  The October 1966 enlistment examination also indicated no pre-existing back disorder.  Therefore, as noted, the presumption of soundness attaches and it may be rebutted by clear and unmistakable evidence that the disorder existed prior to service and was not aggravated by such service.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The Board notes there was significant treatment during service for back pain and the August 1968 separation examination report indicated chronic low back pain so in-service manifestation is established.

Following the Veteran's June 2011 claim, he submitted a December 2011 statement in which he indicated that he never suffered from a back disorder prior to service.  He stated that during basic training, he was completing a jump over a ditch when his heel landed on a cross tie and he felt a severe pain in his lower back.  After seeing a doctor, it was determined he had a serious back condition.  The Veteran further indicated that he never had any back symptoms prior to the injury in basic training.  He noted that subsequent to service, he applied for a position in a paper company similar to one which he had held for approximately three years prior to service.  He stated he was not hired due to failing the physical examination because of his back condition from service.  He reported that he received treatment for his back from 1968 to 1996 at an orthopedic clinic but was unable to obtain the records due to the age of the records and the physician retiring.

In addition to the Veteran's statement, there are also several buddy statements in support of his contentions.  A fellow soldier submitted an October 2012 statement in which he indicated he met the Veteran in service during the first week of basic training as they were in the same company.  He indicated that during the first few weeks of boot camp, the Veteran showed no obvious signs of back problems, as he and the Veteran would play football together and wrestle.  He noted the Veteran then hurt his back later in boot camp during training exercises and went on sick call, and from that day forward he had constant back problems.  Similarly, a November 2011 statement from the Veteran's spouse was submitted in which she indicated she met the Veteran in 1962 and they were married in February 1964.  She noted she never knew him to have back problems until he was injured during basic training in 1966, and he suffered constant pain thereafter.

The Veteran was afforded a November 2012 VA examination, in which the examiner diagnosed the Veteran with spinal stenosis in the lumbar region.  She indicated the Veteran's pre-existing spondylolisthesis was not aggravated by service.  She further noted his back pain was not caused by the retrolisthesis but by spinal stenosis and diffuse arthritis of the entire lumbar spine, which is a result of age.  Additionally, she reported the Veteran's degenerative disease is not caused by spondylolisthesis.  The Board found the November 2012 VA examiner's opinion inadequate in the August 2016 remand.

Additionally, the Veteran submitted an August 2014 substantive appeal in which he reiterated that he had no back disorder prior to service and that his injury during basic training was the start of his back disability.

The claim came before the Board in August 2016 and was remanded for further development, including a VA examination to determine the etiology of the back disorders.  The Board inquired into whether the back disorders clearly and unmistakably pre-existed service, and if so, whether there is evidence that shows it is undebatable from a medical standpoint that such disability was not aggravated from service beyond its natural progress.

The Veteran was afforded a September 2016 VA examination pursuant to the Board's remand.   The examiner (a physician) thoroughly reviewed and addressed the STRs.  He noted the October 1966 induction examination which showed no spine abnormality and the August 1968 separation examination which indicated recurrent low back pain due to spondylolisthesis.  He further addressed the November 1966 lumbar x-ray which indicated "Grade I spondylolisthesis of L5 on the sacrum with interruption of the neural arches."  The examiner concluded the Veteran's current lumbar spine diagnoses existed prior to service and were not aggravated beyond normal progression by service.  He further indicated it is not at least as likely as not that the Veteran's spondylosis (DDD/DJD) with progression to spinal stenosis and radiculopathy were related to or caused by his service or by the spondylolysis and spondylolisthesis conditions.

The examiner discussed and relied on the objective medical evidence of record in support of his conclusions.  He noted the November 1966 lumbar spine x-ray which indicated Grade I spondylolisthesis of L5, as well as the December 1966 service treatment record which indicated "bad back" and spondylosis.  He indicated the August 1969 VA examination and associated x-rays showed asymptomatic lumbar spondylolisthesis and first degree spondylolisthesis with forward displacement of the fifth lumbar on the sacrum.  In light of this, the September 2016 examiner indicated "[s]ince the degree of spondylolisthesis is unchanged, this would not support progression of the spondylolisthesis."  Additionally, he noted, the July 2011 lumbar spine MRI indicated advanced multilevel degenerative disc disease with mild canal narrowing from both bony and desiccated disc causing stenosis.  After review, the September 2016 examiner indicated this evidence supports the etiology of the spondylosis is not related directly or indirectly to the spondylolysis and spondylolisthesis.

The September 2016 VA examiner further indicated his current examination and associated x-rays revealed stable grade I lumbar spondylolisthesis and spondylolysis, which has not significantly progressed since its diagnosis.  He stated medical literature supports that spondylolysis represents fatigue fractures that result from repeated mechanical stress with micro-trauma and eventual overload to the pars interarticularis of the vertebrae rather than as a result of a single traumatic event.  He noted it often occurs in or before adolescence and is found in 3-6 percent of adults.  Additionally, he stated, acquired or degenerative spondylolisthesis develops as a result of facet degenerative changes and facet remodeling, allowing the anterior slippage of the vertebra.  He noted during and after young adulthood, the onset of symptoms in previously asymptomatic spondylolisthesis has been an incidental finding associated with acute traumatic events.  He opined "this scientific evidence related to the pathophysiology of the spondylolysis and spondylolisthesis conditions supports that these conditions pre-existed military service."

He stated degenerative joint disease is a chronic condition that tends to progressively worsen over time with the natural aging process and/or due to repetitive injury.  He indicated since x-rays from August 1969, MRIs from July 2011 and the current September 2016 x-rays continue to show stable grade I spondylolisthesis, rather than more advanced grades II and III, this provides clear and unmistakable evidence that the pre-existing back disorder was not aggravated to a permanent degree by the Veteran's service.  He noted, while the Veteran does report low back pain during service, he is not qualified as to the cause of such pain.  Thus, the examiner concluded the evidence supports the Veteran's spondylolysis and spondylolisthesis existed prior to service, were clearly and unmistakably not aggravated by service, and did not result in the development of the current spondylosis (DDD/DJD) which progressed to spinal stenosis and radiculopathy.  He indicated the spondylosis which progressed to spinal stenosis and radiculopathy was unrelated to service and is most likely related to the degenerative changes of aging.

The Board finds the September 2016 VA opinion to be highly persuasive and probative to the pertinent issues in deciding the complex questions present in this case.  Based on such, the Board finds service connection is not warranted for the Veteran's low back disorders.  Although the presumption of soundness attached to the Veteran due to his October 1966 induction examination, it has been sufficiently rebutted with support from the September 2016 physician's opinion that determined the back disorders of spondylolysis and spondylolisthesis clearly and unmistakably pre-existed service and it is medically undebatable they were not aggravated by such service from a medical perspective.  It further indicated the Veteran's current spondylosis which progressed to spinal stenosis and radiculopathy was not related to service.

As indicated, the most probative evidence of record is found to be the September 2016 physician's opinion.  This opinion is extremely persuasive as it is based on an extensive review and discussion of the Veteran's record, including the objective medical evidence found throughout the record.  He provided a well-reasoned analysis which is consistent with the facts of the case, including the service and post-service diagnostic testing.  The opinion contains clear conclusions with supporting data and reflects consideration of the available medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The physician who provided the opinion considered the theories of the case and included explanations of how the Veteran's spondylolysis and spondylolisthesis existed prior to service, and the conditions were clearly and unmistakably not aggravated by service.  Further, he adequately opined the Veteran's current spondylosis which progressed to spinal stenosis and radiculopathy was not related to service, but instead to the degenerative changes of aging.

The Board acknowledges the Veteran's contentions, as well as the statements of a fellow soldier and his spouse which support that the Veteran had no back disorder prior to service.  Further, the lay evidence supports that any current back condition had its onset during service.  While the Board is sympathetic with these contentions, it acknowledges that the medical questions involved in this case are highly complex and require a medical professional's opinion to resolve.  There is no indication that the Veteran has specialized training in diagnosing or determining the etiology of spine disorders.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, while it may be intuitive to a lay person that there was no pre-existing back condition, the undebatable weight of the probative evidence rests with the September 2016 physician's opinion.  While the lay evidence of record is consistent, the August 2016 opinion is afforded more probative weight than such statements.  Further, there is no medical evidence in support of the Veteran's contentions.

In sum, and in consideration of this evidence, the Board finds that the Veteran's pre-existing low back disorders did not increase beyond the natural progression during service.  As both of these findings are undebatable, the presumption of soundness is rebutted.  When the presumption of soundness is rebutted, the claim is not substantiated.  Additionally, the evidence does not show that the Veteran's spondylosis which progressed to spinal stenosis and radiculopathy is related to service.  Thus, the criteria for service connection for a back disability have not been met and service connection is not warranted.



ORDER

Service connection for a back disability is denied.


REMAND

In a May 2017 rating decision, the RO denied the claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities because the evidence submitted was not new and material.  In June 2017, the Veteran submitted a timely notice of disagreement (NOD).  Although the NOD was acknowledged by the RO later in July 2017, a statement of the case (SOC) has not yet been issued.  Thus, while the RO may be addressing these matters, the Board has jurisdiction to remand the issues for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, these claims are being remanded for an SOC.

Accordingly, these issues are REMANDED for the following action:

Issue an SOC to the Veteran on the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for peripheral neuropathy, bilateral upper and lower extremities.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal of the four issues.  If, and only if, the Veteran perfects an appeal should the matters be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


